DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 2/5/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 2-4 and 7-9 is withdrawn.  Claims 2-4 and 7-9, directed to other embodiments are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-13, 15, 21, 22, and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
forming a gate stack over the first dielectric layer and engaging each fin at the respective channel region, the gate stack including a gate electrode layer and a hard mask (HM) layer; 
treating surfaces of the gate stack and the first dielectric layer such that the sidewall surfaces of the gate electrode layer and a lower portion of the HM layer are more attachable to a second dielectric layer than the surfaces of the first dielectric layer are; 
after the treating of the surfaces, depositing the second dielectric layer over the sidewall surfaces of the gate electrode layer and the lower portion of the HM layer but not over a top surface of the gate stack; and 
etching the first dielectric layer to expose the S/D regions of the fins.
claim 12:
forming a gate stack over the first dielectric layer and engaging each fin at the respective channel region, wherein the gate stack includes a gate electrode layer, a first hard mask (HM) layer over the gate electrode layer, and a second HM layer over the first HM layer; 
performing a selective spacer deposition process, wherein the selective spacer deposition process forms a second dielectric layer over sidewall surfaces of the gate electrode layer and the first HM layer but not over the S/D regions of the fins, and wherein sidewall surfaces of the second HM layer are free of the second dielectric layer during the selective spacer deposition process; and etching the first dielectric layer to expose the S/D regions of the fins.
in claim 21:
depositing an oxide layer over top and sidewall surfaces of the fin and over the isolation structure; 
forming a gate stack over the oxide layer and engaging the fin at the channel region; 
depositing an organic layer on surfaces of the gate stack and the oxide layer, wherein the depositing of the organic layer includes depositing CnH2n+1SiCl3; 
after the depositing of the organic layer, depositing a dielectric layer over sidewall surfaces of the gate stack but not over the S/D regions of the fin; and etching the oxide layer to expose the S/D regions of the fin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826